Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-18-00806-CR

                                        Jose Pedro GALLEGOS,
                                                Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2018-CRC-000955-D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 11, 2019

AFFIRMED

           Jose Pedro Gallegos appeals the trial court’s order denying his pretrial writ of habeas

corpus. Gallegos asserts the trial court erred in denying the writ because the face of the indictment

shows the prosecution is barred by limitations. We affirm the trial court’s order.

                                            BACKGROUND

           On July 25, 2018, an indictment was presented charging Gallegos with three counts of

intoxication manslaughter alleged to have occurred on or about December 12, 2014.                On

September 12, 2018, Gallegos filed a pretrial writ of habeas corpus asserting the indictment was
                                                                                       04-18-00806-CR


presented after the three-year statute of limitations for the charged offenses which barred the State

from prosecuting the offenses. On September 24, 2018, the trial court denied the writ. Gallegos

appeals.

                                      STANDARD OF REVIEW

       A pretrial writ of habeas corpus may be used “to challenge the jurisdiction of the court if

the face of the indictment shows that any prosecution is barred by the statute of limitations.” Ex

parte Smith, 178 S.W.3d 797, 802 (Tex. Crim. App. 2005). Typically, we review a trial court’s

ruling on a pretrial writ of habeas corpus under an abuse of discretion standard. Ex parte Arango,

518 S.W.3d 916, 923–24 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). The issue presented

in this appeal, however, is an issue of statutory construction.

       “Statutory construction is a question of law, which we review de novo.” Sims v. State, 569
S.W.3d 634, 640 (Tex. Crim. App. 2019), cert. denied, 139 S. Ct. 2749 (2019). “When construing

statutes, we ‘seek to effectuate the ‘collective’ intent or purpose of the legislators who enacted the

legislation.’” Id. (quoting Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991)). “We

first look to the statute to determine if its language is plain.” Id. If the language of the statute is

plain, we give effect to that language without resort to extra-textual sources unless the language is

ambiguous or leads to absurd results the legislature could not have possibly intended. Id.; Cary v.

State, 507 S.W.3d 750, 756 (Tex. Crim. App. 2016). Therefore, “[o]ur analysis begins with the

plain statutory language read in the context of the statute as a whole.” Phillips v. State, 401 S.W.3d
282, 292 (Tex. App.—San Antonio 2013, pet. ref’d).

                                            DISCUSSION

       Gallegos argues intoxication manslaughter is governed by the three-year catch-all

limitations period for “other” felonies contained in article 12.01(7) of the Texas Code of Criminal

Procedure because intoxication manslaughter is not specifically referenced in the other limitations


                                                 -2-
                                                                                        04-18-00806-CR


provisions contained in article 12.01(1)-(6). The State responds article 12.01(1)(A) specifically

provides no limitations period applies to the offense of manslaughter, which includes intoxication

manslaughter. See TEX. CODE CRIM. PROC. ANN. art. 12.01(1)(A) (providing no limitation applies

to “murder and manslaughter”). We agree with the State.

       First, we are persuaded by the Texas Court of Criminal Appeals’ analysis in Demouchette

v. State, 731 S.W.2d 76 (Tex. Crim. App. 1986) (en banc). In that case, the appellant asserted “the

trial court erred in overruling his plea in bar of prosecution based on the statute of limitations.” Id.

at 80. Specifically, the appellant argued capital murder was subject to the three-year catch-all

limitations period for felonies because the offense of capital murder “is distinct from murder for

purposes of limitations” and “capital murder appears by name nowhere else in the limitation

statute.” Id. The court rejected the argument, asserting “Capital murder is a species of murder

and as such is provided for by Article 12.01(1).” Id.; see also Thomas v. State, No. AP-77,052,

2018 WL 739093, at *15 n.13 (Tex. Crim. App. Feb. 7, 2018) (not designated for publication)

(applying holding in Demouchette). Just like “capital murder is a species of murder,” intoxication

manslaughter is a species of manslaughter “and as such is provided for by Article 12.01(1).” See

Demouchette, 731 S.W.2d at 80; cf. Ervin v. State, 991 S.W.2d 804, 817 (Tex. Crim. App. 1999)

(holding “manslaughter and intoxication manslaughter are the same offense for double jeopardy

purposes when they involve the same victim”).

       In addition, reading the plain language of article 12.01(1) as a whole, article 12.01(1)(F)

provides that no limitation applies to “an offense involving leaving the scene of an accident under

Section 550.021, Transportation Code, if the accident resulted in the death of a person.” See TEX.

CODE CRIM. PROC. ANN. art. 12.01(1)(F). In pertinent part, section 550.021(a) of the Texas

Transportation Code requires an “operator of a vehicle involved in an accident that results or is

reasonably likely to result in injury to or death of a person” to immediately stop the vehicle at the


                                                  -3-
                                                                                       04-18-00806-CR


scene of the accident and remain at the scene of the accident until the operator gives the

information and renders the aid required by section 550.023 of the Code. TEX. TRANSP. CODE

ANN. §§ 550.021(a), 550.023. If the operator of a vehicle does not comply with the requirements

of section 550.021, and the accident results in the death of a person, the operator commits a felony

of the second degree. Id. § 550.021(c)(1)(A). A person commits the second degree felony offense

of intoxication manslaughter if the person operates a motor vehicle in a public place, is intoxicated,

and causes the death of another by reason of that intoxication. TEX. PENAL CODE ANN. § 49.08.

The legislature’s inclusion of the offense of leaving the scene of an accident resulting in the death

of a person among the offenses listed in article 12.01(1) further convinces us that the legislature

intended for intoxication manslaughter to be included in article 12.01(1)(A) as a species of

manslaughter.

       We acknowledge “statutes of limitation are to be construed liberally in favor of the

defendant.” Gallardo v. State, 768 S.W.2d 875, 880 (Tex. App.—San Antonio 1989, pet. ref’d).

However, our primary duty in construing statutes is to effectuate the legislature’s intent. Oliva v.

State, 548 S.W.3d 518, 525 (Tex. Crim. App. 2018); Sims, 569 S.W.3d at 640. And, in construing

article 12.01(1)(A), we are bound by its unambiguous plain language when “read in the context of

the statute as a whole.” See Phillips, 401 S.W.3d at 292. Accordingly, we hold intoxication

manslaughter is encompassed within the term manslaughter in article 12.01(1)(A) and is subject

to no limitations period.

                                              CONCLUSION

       The trial court’s order is affirmed.

                                                   Irene Rios, Justice

DO NOT PUBLISH




                                                 -4-